13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-00716-MMD-CLB Document9 Filed 01/21/20 Page 1 of 3

Brian R. Morris, Esq.

Nevada Bar No. 5431

5455 S. Fort Apache Rd. 108-151
Las Vegas, Nevada 89148

(702) 551-6583
brmorris@lawforthepeople.com
(Local Nevada co-counsel)

L. Carmen Ramirez, Esq.

California Bar No. 264593

(Admission to Nevada pending)

Law Offices of Kelsey & Ramirez, LLP
712 W. 23rd Street

Merced, California 95340

T: (209) 383-0110

Fax: (209) 383-0210

Attorneys for Defendant JM Construction
Engineering, Inc., a California corporation

ee

 

——— ENTERED SERVED ON

FILED ____ RECEIVED

COUNSEL/PARTIES OF RECORD

JAN 22 2920 |

 

 

CLERK US DISTRICT COURT
; DISTRICT OF NEVADA
| BY: —— DEPUTY

 

ne rte et emir aon tom

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

STELLAR SNACKS, LLC, a Nevada limited
liability company,

Plaintiff,
vs.

JM Construction Engineering, Inc., a California
corporation, and JOHN DOES 1-10, inclusive,

Defendants,

ee

 

pena

Case No. 3:19-cv-00716-MMD-CLB

STIPULATION FOR EXTENSION OF

TIME TO FILE RESPONSIVE PLEADING

(First Request)

Pursuant to Local Rule IA 6-1, Counsel for Plaintiff Stellar Snacks, LLC, through counsel of

record Michael A. Burke, and Defendant’s Nevada counsel, Brian R. Morris with attorney L. Carmen

Ramirez, a California attorney awaiting approval to appear in this case, agree and stipulate that the due

date to file a responsive pleading to the Complaint (ECF No. 1) as well as Defendant’s Certificate of

Interested Parties will be extended by twenty-one (21) days. This is Defendant’s first request for an

extension to file a responsive pleading as well as the Certificate of Interested Parties. The original due

date was January 7, 2020 and the new requested due date is January 28, 2020.

On January 2, 2020, Plaintiff gave Defendant an oral extension to file a responsive pleading

and requested Defendant prepare a proposed Stipulation and Order reflecting the agreed upon

 
Case 3:19-cv-00716-MMD-CLB Document9 Filed 01/21/20 Page 2 of 3

extension. However, Defendant’s counsel hereby represents that it was just able to locate and secure

local co-counsel last Friday (January 17, 2020) to be able to draft and have this Stipulation approved by,

13

14

15

19

20

21

22

23

24

25

26

27

28

 

 

Plaintiff's counsel. Thus, this Stipulation is being filed now. Ms. L. Carmen Ramirez has filed her

Verified Petition for Permission to Practice in this Case (ECF No. 8). A proposed Order is attached

hereto as Exhibit1.

The parties further stipulate and agree that this stipulation is entered into in good faith and not

for the purposes of unnecessary delay and that neither party will be prejudiced by order of the Court

approving the proposed stipulation.

Dated this 21* day of January, 2020.

By: __/s/ Brian Morris
Brian Morris, Esq.
5455 S Fort Apache Rd, Ste 108-151
Las Vegas, Nevada 89148
Local Attorney for Defendant

Dated this 21 day of January, 2020.

Robinson, Sharp, Sullivan & Brust

By:__/s/ Michael A. Burke
Michael A. Burke, Esq.
71 Washington Street
Reno, Nevada 89503
Attorneys for Plaintiff

IT IS SO ORDERED

DATED: if 2-2. 2020.

a

 

UNITBD STATES MAGISTRATE JUDGE

 
Case 3:19-cv-00716-MMD-CLB Document9 Filed 01/21/20 Page 3 of 3

Index of Exhibits
Exhibit

1. Proposed Order
Case 3:19-cv-00716-MMD-CLB Document 9-1 Filed 01/21/20 Page 1 of 2

Exhibit 1

Exhibit 1
Proposed Order

Exhibit 1

Exhibit 1
12

13

14

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cv-00716-MMD-CLB Document 9-1 Filed 01/21/20 Page 2 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

STELLAR SNACKS, LLC, a Nevada limited
liability company,
Case No. 3:19-cv-00716-MMD-CLB
Plaintiff,
vs. ORDER GRANTING EXTENSION OF

TIME TO FILE RESPONSIVE PLEADING
JM Construction Engineering, Inc., a California

corporation, and JOHN DOES 1-10, inclusive,

Defendants,

Nene Nene” Sameer” Neem Seer” ee” Smee” “eee” Sener” “emer” ee” Sere

 

 

 

Pursuant to Local Rule IA 6-1, Counsel for Plaintiff Stellar Snacks, LLC, through counsel of
record Michael A. Burke, and Defendant’s Nevada counsel, Brian R. Morris with attorney L. Carmen
Ramirez, a California attorney awaiting approval to appear in this case, have agreed and stipulated that
Defendant may have through January 28, 2020 to file a responsive pleading to Plaintiffs Complaint
(ECF No. 1) as well as file its Certificate of Interested Parties. Based upon the Stipulation (ECF No. 9)

and good cause appearing,

IT IS SO ORDERED

patep: _/ L 2.3 2020.

Qed

: \onfted States Magistrate Judge

 
